Citation Nr: 1213586	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic left knee disability.

2.  Entitlement to service connection for a chronic right ankle disability.

3.  Entitlement to service connection for a chronic left chest wall disability.

4.  Entitlement to service connection for a chronic testicular disability, status post vasectomy.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to an initial compensable evaluation for migraine headaches.

7.  Entitlement to an initial compensable evaluation prior to February 25, 2010, and in excess of 40 percent since February 25, 2010, for orthopedic manifestations of degenerative disc disease (DDD) of the lumbar spine.

8.  Entitlement to separate compensable rating for neurological manifestations DDD of the lumbar spine.

9.  Entitlement to an initial compensable evaluation prior to February 25, 2010, and in excess of 20 percent since February 25, 2010, for cortical defect of the femoral neck of the left hip.

10.  Entitlement to an initial compensable evaluation prior to February 25, 2010, and in excess of 20 percent since February 25, 2010, for residuals of traumatic injury to right shoulder with strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a decision dated in September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2011, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The Board notes that any neurological symptoms related to the Veteran's service-connected lumbar spine DDD are part and parcel of the original issue on appeal and are generally adjudicated together with all other manifestations of the service-connected lumbar spine disability.  As discussed in the Remand section, the record is insufficient to determine whether a separate disability evaluation can be assigned for the Veteran's neurological complaints.  Thus the original issue on appeal has been recharacterized as two separate issues-entitlement to increased evaluations for orthopedic residuals of lumbar spine DDD and entitlement to separate compensable evaluations for neurological residuals of lumbar spine DDD.

The issues of entitlement to service connection for a testicular disability and a right hip disability as well as to separate compensable evaluations for neurologic residuals of lumbar spine DDD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran does not have a chronic left knee disability that has been related by competent medical evidence to his active duty service.

2.  The Veteran does not have a chronic right ankle disability that has been related by competent medical evidence to his active duty service.

3.  Resolving all doubt in favor of the Veteran, chronic costochondritis is related to the Veteran's active duty service.

4.  The Veteran's service-connected migraine headaches have not been prostrating.  

5.  Prior to January 9, 2008, the orthopedic residuals of the Veteran's service-connected lumbar spine DDD were not manifested by forward flexion of the thoracolumbar spine limited to 85 degrees or less; combined range of motion of the thoracolumbar spine 235 degrees or less; muscle spasm, guarding, or localized tenderness; vertebral body fracture with loss of 50 percent or more of the height; ankylosis, or incapacitating episodes.

6.  Since January 9, 2008, the orthopedic residuals of the Veteran's service-connected lumbar spine DDD were manifested effectively by forward flexion of the thoracolumbar spine limited to 30 degrees, but not by ankylosis or incapacitating episodes.

7.  Prior to February 25, 2010, the Veteran's left hip cortical defect of the femoral neck was not manifested by ankylosis, limitation of thigh motion, flail joint, or malunion or fracture of the femur.

8.  Since February 25, 2010, the Veteran's left hip cortical defect of the femoral neck was not manifested by ankylosis, limitation of thigh flexion to 20 degrees or less, flail joint, or malunion or fracture of the femur.

9.  Prior to February 25, 2010, the Veteran's residuals of right shoulder strain status post traumatic injury were not manifested by ankylosis, limitation of arm motion,  scapulohumeral dislocation, humeral abnormality, or impairment of the humerus, clavicle or scapula. 

10.  Since February 25, 2010, the Veteran's residuals of right shoulder strain status post traumatic injury have not been manifested by ankylosis, limitation of arm motion midway between side and shoulder level,  scapulohumeral dislocation, humeral abnormality, or impairment of the humerus, clavicle or scapula. 





CONCLUSIONS OF LAW

1.  A chronic left knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A chronic right ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Resolving all doubt in favor of the Veteran, chronic costochondritis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for a compensable rating for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2011).

5.  Prior to January 9, 2008, the criteria for a compensable evaluation for the orthopedic residuals of the Veteran's service-connected lumbar spine DDD were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2011). 

6.  Resolving all doubt in the Veteran's favor, from January 9, 2008, the criteria for a 40 percent evaluation for the orthopedic residuals of the Veteran's service-connected lumbar spine DDD have been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2011). 

7.  The criteria for an evaluation in excess of 40 percent for the orthopedic residuals of the Veteran's service-connected lumbar spine DDD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2011). 

8.  Prior to February 25, 2010, the criteria for a compensable evaluation for left hip cortical defect of the femoral neck had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250 to 5255 (2011). 

9.  Since February 25, 2010, the criteria for an evaluation in excess of 20 percent for left hip cortical defect of the femoral neck has not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250 to 5255 (2011). 

10.  Prior to February 25, 2010, the criteria for a compensable evaluation for right shoulder strain status post traumatic injury had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200 to 5203 (2011). 

11.  Since February 25, 2010, the criteria for an evaluation in excess of 20 percent evaluation for right shoulder strain status post traumatic injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200 to 5203 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  Notice provided at the time the Veteran applied for compensation in August 2007 as well as a letter dated in June 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the notice provided at the time of application and the June 2008 letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The letters also advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Veteran has also submitted private treatment records but has not identified any private treatment records that he wished for VA to obtain on his behalf.  As such, there is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in September 2007 and February 2010.  38 C.F.R. § 3.159(c)(4) (2011).  The September 2007 VA examiner addressed the existence of current chronic disabilities; and the February 2010 VA examiner addressed the severity of his right shoulder strain, left hip strain, lumbar DDD, and migraine headaches in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The September 2007 and February 2010 VA examination reports are thorough; thus these examinations are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b) (2011).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including arthritis may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

The first question that must be addressed, therefore, is whether a left knee, right ankle and left chest wall injury or disease is factually shown during service.  

In April 1991, the Veteran presented with complaints of right ankle pain for 12 hours after an injury occurred playing softball.  Assessment was grade one/two right ankle sprain.

In July 1997, the Veteran presented for follow up from emergency room for torn ligaments in right leg.  Assessment was second degree right ankle sprain.  The Veteran was splinted and provided a support brace.  A few days later, the Veteran had a normal gait, full range of motion, small edema, and fading ecchymosis.  Assessment was "Resolving."  At the beginning of August 1997, the right ankle had normal appearance, full range of motion, and was noted to be stable.  Assessment, again, was "Resolving."  

In January 2004, the Veteran presented with report of questionable pulled muscle of the left rib area status post airborne operations one month prior with persistent discomfort.  Assessment was left rib pain, suspect costochondritis.    

In an April 2007 Report of Medical Assessment, the Veteran stated that he had chest pain since his last physical.  On Report of Medical history completed by the Veteran in April 2007, he indicated that he had had chest pain.  

In May 2007, the Veteran presented with complaints of chest pain, discomfort, tenderness when touched for six months and left knee joint pain.  Assessment was chronic nonspecific left lower anterior chest and medial knee pain.  

In June 2007, the Veteran presented with complaints of chest strain.  On physical examination, there was no visual abnormality.  The Veteran was tender to palpation and there was a knot approximately two inches distal and 1 inch medial to the nipple at abdominal fibers of the pectoralis major or the fascia of rectus abdominis.  Assessment was chronic left lower anterior chest wall pain.  

With respect to chest pain, the Veteran has been diagnosed as having probable costochondritis in November 2007, questionable chronic costochondritis in January 2010, costochondritis in February and March 2010, and chronic costochondritis in May 2010 and June 2011.  Because costochondritis was suspected during service and the Veteran has provided evidence of continuity of symptomatology since service, the Board finds that by resolving all doubt in favor of the Veteran, chronic costochondritis was incurred during active service.   

Despite findings in service of left knee pain and two right ankle sprains, however, the Board cannot conclude that "chronic" a left knee or right ankle disorder was incurred during service.  Treatment for an injury in service cannot be considered treatment for a chronic disability unless there is some indication that a chronic disability exists.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For a showing of chronic disability there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

In this case, post-service medical records do not include any complaints or treatment of a chronic left knee or a chronic right ankle disorder.  The Veteran underwent a VA examination in September 2007 at which time he reported right ankle weakness, giving way, and pain occurring twice a week and lasting for 24 hours on each occasion as well as sharp, intermittent left knee pain occurring once a week and lasting for three hours on each occasion.  On physical examination, the Veteran's gait was normal.  Examinations of the right ankle and left knee were within normal limits.  X-ray showed no evidence of fracture or other significant bone, joint, or soft tissue abnormality.  The VA examiner diagnosed the Veteran with status post right ankle sprain and noted that the condition resolved without complications.  The examiner also noted that there was no pathology identified on physical examination to render a left knee diagnosis.  

Thus, the medical evidence fails to show that the Veteran currently suffers from a left knee or right ankle disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  The Board acknowledges the Veteran's assertions that he experiences left knee and right ankle pain.  Pain, however, is simply reported symptomatology.  VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.).

In the absence of competent evidence which suggests that the Veteran's left knee and right ankle pain constitute current chronic disabilities, the Board has no basis on which to consider the Veteran's left knee and right ankle pain as more than medical findings or symptoms.  The Veteran's own assertions to the contrary do not constitute competent medical evidence in support of his claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Absent a showing of a current chronic disability which could be related to service, entitlement to service connection for left knee pain and right ankle pain must be denied.
  
Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for a chronic left knee disability and a chronic right ankle disability, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran is appealing the original assignments of disability evaluations following awards of service connection for migraine headaches and multilevel lumbar spine DDD.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011). 

Migraine Headaches

The Veteran's service-connected migraine headaches have been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.124 (2011), Diagnostic Code 8100 for migraine.  Under this diagnostic code, a 10 percent disability rating is warranted where there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent disability rating for migraines is warranted where there are characteristic prostrating attacks occurring on an average of once a month over the last several months.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent evaluation. 

At the September 2007 VA examination, the Veteran reported that he was subject to recurring headaches "on the entire left side from ear to behind the eye."  The headache was reported as throbbing behind the left eye, and he reported experiencing nausea.  The Veteran reported that he stayed in bed and was unable to do anything but that he was able to go to work when he took medication.  The Veteran reported that his headaches averaged four times a week lasting for 24 hours at times.  The Veteran reported taking Midrin and Tylenol in therapy of the condition and noted that "working is hard but necessary."

At the February 2010 VA examination, the Veteran reported nausea and vomiting with his headaches but no blurred vision.  The Veteran reported that they occurred at least two times per week generally in the morning lasting for 24 hours and were behind the eyes bilaterally and dull.  The Veteran reported that they were nonprostrating.  The Veteran reported taking Midrin with no side effects but was uncertain if it helped.  The examiner noted that he did not see any CT evaluation or MRI evaluation of the Veteran's head.  On physical examination, cranial nerves 2-12 were intact.  Impression was migraine headaches.

Although the Veteran reported in September 2007 that he stayed in bed and was unable to do anything when he had a headache, he also reported that he was able to go to work when he took medication.  In fact, the September 2007 VA examiner diagnosed migraine headaches with a frequency of four times a week, responsive to therapy without complications.  Thus, there is no indication of prostrating headaches once the Veteran was appropriately medicated.  Further, the February 2010 VA examiner specifically noted that the Veteran's headaches were not prostrating.  

As such, the criteria for a compensable schedular rating have not been met.  As the preponderance of the evidence is against a compensable disability evaluation for the Veteran's migraine headaches, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. 5107(b) (West 2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Lumbar Spine DDD

The Veteran's service-connected lumbar spine DDD has been rated as noncompensably disabling prior to February 25, 2010, and 40 percent disabling effective February 25, 2010, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The rating criteria for diseases and injuries of the spine are addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2011).

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40 (2011). 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

At the September 2007 VA examination, the Veteran reported stiffness and pain in his low back occurring each day and lasting all day.  On the right, the pain was described as aching, burning and sharp with a severity of 8/10.  On the left, the pain was described as a crushing, aching, burning and sharp with a severity of 10/10 elicited by physical activity and relieved by medication (Flexeril, Percocet, and Mobic).  The Veteran could not recall any incapacitation which required bed rest.    

Physical examination demonstrated range of motion within normal limits.  Specifically, the Veteran demonstrated flexion from zero to 90 degrees, extension from zero to 30 degrees, right and left lateral flexion from zero to 30 degrees, and right and left rotation from zero to 30 degrees.  Examination did not reveal any evidence of radiation pain on movement, muscle spasm, or tenderness.  Straight leg raising test was negative bilaterally.  No fixed position of the lumbar spine was identified.  X-ray showed good alignment throughout the lumbar spine with disc spaces preserved and vertebral body height maintained.  The SI joints were unremarkable.

On January 9, 2008, the Veteran presented to the emergency department.  Physical examination of the Veteran demonstrated pain elicited on motion and range of motion restricted.  Although there is no evidence noted of any muscle spasm, the Veteran was prescribed cyclobenzaprine to be taken as needed for muscle spasm.  

On March 24, 2008, the Veteran demonstrated paraspinal muscle spasm on the left.  As noted above, a 10 percent rating is warranted for muscle spasm not resulting in abnormal gait or abnormal spinal contour.  

At the February 2010 VA examination, the Veteran reported he had had no back surgery, that he had an epidural which had helped him, and that he wore a back brace which was of no help.  The Veteran denied bowel and bladder incontinence as well as incapacitating episodes.  The Veteran reported that the pain radiates to his right hip on a constant basis but that there was no radiation to the left.  The Veteran reported left lower extremity weakness but no right lower extremity weakness.  The Veteran noted that he took Lortab, which helped and that he was made worse by 30 minutes of walking or standing and made better by TENS unit and Lorcet.  The Veteran noted that his pain flared up two to three times per day.  

Physical examination demonstrated flexion from zero to 30 degrees, extension from zero to 5 degrees, bending to the right from zero to 15 degrees, bending to the left from zero to 20 degrees, and rotation bilateral from zero to 25 degrees.  There was no change with repetition.  There was pain at the end range for all ranges tested.  The Veteran had no areas of palpable tenderness in his lumbar spine or paraspinal areas.  Lower extremity strength was grade 4+ proximally with hip pain grade 5 distally.  The examiner noted that this was true of both right and left legs.  Sensation was intact to light touch.  Deep tendon reflexes were 2+ at the knees and ankles.  Toes were down going.  Toe proprioception was intact.  Straight leg raising was negative bilaterally.  The Veteran could go up and down on his toes five times and he walked with a gait where he tended to circumduct his left leg.  

The Veteran was diagnosed as having lumbar disc disease at L4-L5.

The VA examiner noted that pain, weakness, lack of endurance, fatigue, and incoordination did not impact further on the range of motion after repetitive use.  Inspection of the spine revealed that the position of the head and curvature of the spine were within normal limits.  There was symmetry in appearance and spinal motion.  The examiner noted that review of the history and physical examination did not identify any intervertebral disk syndrome as evidenced by bowel, bladder or erectile dysfunction.  The examiner opined that there was no pathology identified on physical examination to render a diagnosis.

Between the September 2007 VA examination and January 9, 2008, there is no medical evidence of forward flexion of the thoracolumbar spine limited to 85 degrees or less; combined range of motion of the thoracolumbar spine 235 degrees or less; muscle spasm, guarding, or localized tenderness; vertebral body fracture with loss of 50 percent or more of the height; ankylosis, or incapacitating episodes.  Thus, despite the Veteran's testimony, there simply is no competent evidence supporting a compensable rating. 

Beginning with the Veteran's emergency room visit on January 9, 2008, the Veteran's disability increased in severity.  Unfortunately a VA examination (which included range of motion studies) was not conducted until February 2010.  In light of the Veteran's testimony of continuous symptoms, the Board finds that the February 2010 examination was an accurate depiction of the Veteran's back disability beginning in January 2008.  That is, the Veteran's back disability clearly increased in severity beginning January 9, 2008.  That increase in severity was finally measured in February 2010, and the examination indicated a 40 percent rating was warranted.  Thus, the Board finds that 40 percent disability rating is warranted since January 9, 2008.  There is, however, no medical evidence of ankylosis or incapacitating episodes.  

The Veteran has complained of pain and painful motion associated with his back disability.  The Board additionally observes that the Veteran has objectively demonstrated pain during range of motion testing during the February 2010 VA examination.  See DeLuca v. Brown, 8 Vet. App. 202   (1995) (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10 , 4.40, 4.45.  The VA examiner, however, noted that there was no change in range of motion with repetition.  

The Board, therefore, finds that the DeLuca factors have already been contemplated in the currently assigned 10 and 40 percent disability evaluations.  Therefore, a higher rating under the criteria of DeLuca is not warranted. 

As the preponderance of the evidence is against a compensable evaluation prior to January 9, 2008, and in excess of 40 percent since January 9, 2008, for the Veteran's orthopedic residuals of service-connected lumbar spine DDD, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. 5107(b) (West 2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Hip

Disabilities of the hip and thigh are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.  

Diagnostic Code 5250 requires ankylosis of the hip.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86). 
  
Diagnostic Code 5251 provides a maximum rating of 10 percent for limitation of extension of the thigh to 5 degrees. 

Diagnostic Code 5252 provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; a 30 percent rating where flexion is limited to 20 degrees; and a 40 percent rating where flexion is limited to 10 degrees. 

Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees. 

According to VA standards, full hip range of motion is defined as 0 to 125 degrees hip flexion and 0 to 45 degrees hip abduction.  See 38 C.F.R. § 4.71, Plate II (2011). 

Diagnostic Code 5254 requires flail joint of the hip. 

Under Diagnostic Code 5255, a rating of 10 percent is warranted for malunion of the femur with slight knee or hip disability.  A 20 percent disability rating is assigned for malunion of the femur with moderate knee or hip disability.  A 30 percent rating is warranted for malunion of the femur with marked knee or hip disability.  A 60 percent rating is assigned for fracture of the femur surgical neck with false joint, and for nonunion of the femur with loose motion, weight bearing preserved with aid of brace.  Finally, an 80 percent rating is warranted for fracture of femur shaft or anatomical neck with nonunion and loose motion.  38 C.F.R. § 4.71a (2011).

At the September 2007 VA examination, the Veteran reported symptoms of weakness, stiffness, lack of endurance, fatigability and which was crushing, aching, burning, and sharp with a severity of 10/10 elicited by physical activity and relieved by rest and medication.  The Veteran described his specific limitation as "unable to run, jump and bending is limited."

Physical examination of the Veteran's hip demonstrated flexion from zero to 125 degrees, extension from zero to 30 degrees, adduction from zero to 25 degrees, abduction from zero to 45 degrees, external rotation from zero to 60 degrees, and internal rotation from zero to 40 degrees.  The examiner noted that pain, weakness, lack of endurance, fatigue, and incoordination did not impact further the range of motion after repetitive use.  X-ray showed no evidence of fracture or other significant bone, joint, or soft tissue abnormality.  The examiner diagnosed the Veteran as having status post bursitis of hip with no current pathology identified on physical examination to render a diagnosis.

At the February 2010 VA examination, the Veteran reported flares two to three times per day.  The Veteran reported that his hip pain is made worse by 30 minutes of walking, standing, or prolonged sitting and made better by sitting for short periods of time, medication, and heat.  As far as activities of daily living, the Veteran reported that his hip pain slowed him down with dressing and bathing and that he worked as a digital systems engineer and had to change positions frequently.  Physical examination demonstrated flexion from zero to 30 degrees, abduction from zero to 30 degrees, adduction from zero to 10 degrees, internal and external rotation above zero to 15 degrees.  There was pain at the end range for all ranges tested.  There was no change with repetition.  The Veteran demonstrated tenderness to palpation along the posterolateral aspect of his hip.  Impression was left hip strain.

In this case, there is no evidence of record prior to February 25, 2010, of hip ankylosis to support the application of Diagnostic Code 5250, no evidence of limitation of thigh motion to support the application of Diagnostic Codes 5251, 5252, or 5253, no evidence of flail joint to support the application of Diagnostic Code 5254, and no evidence of malunion or fracture of the femur to support the application of Diagnostic Code 5255. 

Even when taking into account the Veteran's complaints of weakness, stiffness, lack of endurance, fatigability, and pain, the Board finds that the Veteran's left hip disability prior to February 25, 2010, did not warrant a compensable rating.  See 38 C.F.R. §§ 4.40 and 4.45 (2011); see also Johnson, 9 Vet. App. at 10; DeLuca, 8 Vet. App. at 202.  The September 2007 VA examiner specifically noted that pain, weakness, lack of endurance, fatigue, or incoordination did not impact further on the range of motion after repetitive use.  Thus, the Board cannot find that the Veteran demonstrated additional limitation of motion which approximated limitation of extension to 5 degrees, limitation of flexion to 45 degrees, or the inability to toe-out more than 15 degrees, cross legs, or abduct beyond 10 degrees.    

There is no evidence of record since February 25, 2010, of hip ankylosis to support the application of Diagnostic Code 5250, no evidence of flail joint to support the application of Diagnostic Code 5254, and no evidence of malunion or fracture of the femur to support the application of Diagnostic Code 5255. 

With respect to thigh motion, as noted above, a higher evaluation requires limitation of flexion to 20 degrees or less.  Physical examination in February 2010 demonstrated flexion from zero to 30 degrees.  

Even when taking into account the Veteran's complaints of weakness, stiffness, lack of endurance, fatigability, and pain, the Board finds that the Veteran's left hip disability since February 25, 2010, did not warrant higher than a 20 percent rating.  See 38 C.F.R. §§ 4.40 and 4.45 (2011); see also Johnson, 9 Vet. App. at 10; DeLuca, 8 Vet. App. at 202.  The February 2010 VA examiner specifically noted that there was pain at the end range for all ranges tested but that there was no change with repetition.  Thus, the Board cannot find that the Veteran demonstrated additional limitation of motion which approximated limitation of flexion to 30 degrees or less.    

There are no other comprehensive medical records which provide evidence which supports a compensable evaluation prior to February 25, 2010, or a 20 percent evaluation since February 25, 2010, for the Veteran's service-connected left hip disability.  

As the preponderance of the evidence is against a compensable evaluation prior to February 25, 2010, and in excess of 20 percent since February 25, 2010, for cortical defect of the femoral neck of the left hip, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. 5107(b) (West 2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Shoulder

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a (2011), Diagnostic Codes 5200 through 5203.  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the Veteran's right shoulder is considered the major upper extremity. 

Diagnostic Code 5200 rates favorable ankylosis of the scapulohumeral joint with abduction to 60 degrees, reaching the mouth and head, as 30 percent disabling.  Intermediate ankylosis, between favorable and unfavorable, warrants a 40 percent rating.  Unfavorable ankylosis with abduction limited to 25 degrees is assigned a 50 percent rating. 

Limitation of motion of the minor shoulder to shoulder level warrants a 20 percent evaluation.  Motion to midway between the side and shoulder level warrants a 30 percent evaluation.  Finally, motion no more than 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011). 

Normal (full) range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011). 

Under Diagnostic Code 5202, for impairment of the humerus in the major arm, a 20 percent rating is granted when there is malunion with moderate deformity and a 30 percent rating is granted when there is malunion with marked deformity.  Also under Diagnostic Code 5202, for recurrent dislocations of the major arm at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes, and guarding of movement only at shoulder level and a 30 percent rating is granted when there are frequent episodes and guarding of all arm movements.  A 50 percent rating is granted for fibrous union of the major arm; a 60 percent rating is granted for nonunion (false flail joint) of the major arm; and an 80 percent rating is granted for loss of head of (flail shoulder) the major arm. 

Diagnostic Code 5203 provides that in cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved. Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent rating, while nonunion without loose movement warrants a 10 percent evaluation. Malunion of the clavicle or scapula may be assigned a 10 percent rating, or may be rated based on impairment of function of the contiguous joint. 

At the September 2007 VA examination, the Veteran reported symptoms of weakness, stiffness, lack of endurance, fatigability, and pain in the joints located at the rotator cuff.  The Veteran reported intermittent pain occurring five times a week and lasting for about four hours on each occasion.  The Veteran described the pain as crushing, aching, burning, and sharp with a severity of 7/10 elicited by physical activity and relieved by rest and medication (Motrin, Tylenol) as well as cortisone injections.  The Veteran described his specific limitation as "pushing, lifting and physical exercise are limited."

The examiner noted that there was no detectable alteration in form or function of the right shoulder.  There was no sign of edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  No fixed position was identified.  There was normal strength and the range of motion of the right shoulder demonstrated flexion and abduction from zero to 180 degrees and internal and external rotation from zero to 90 degrees.  Pain, weakness, lack of endurance, fatigue, and incoordination did not impact further on the range of motion after repetitive use.  X-ray showed no evidence of fracture or other significant bone, joint, or soft tissue abnormality.
The examiner diagnosed the Veteran as having status post traumatic injury to right shoulder condition resolved without complications.  No current pathology identified on physical examination. 

At the February 2010 VA examination, the Veteran reported flare ups twice per week.  The Veteran reported that his shoulder is made worse by lifting anything about this shoulder and by pushing items.  It is made better by a TENS unit.  The Veteran denied that his shoulder affected his activities of daily living but reported that it affects him in his occupation in that he has difficulty with computer use and lifting.  Physical examination of the right shoulder demonstrated abduction from zero to 90 degrees, flexion from zero to 90 degrees, extension from zero to 10 degrees, internal and external rotation from zero to 30 degrees.  The examiner noted that there was pain at the end range for all ranges tested but that there was no change with repetition.

In this case, there is no evidence of record prior to February 25, 2010, of ankylosis in the shoulder to support the application of Diagnostic Code 5200, no evidence of limitation of arm motion to support the application of Diagnostic Code 5201, no evidence of a current scapulohumeral dislocation or other humeral abnormality to support the application of Diagnostic Code 5202, and no evidence of dislocation, nonunion or malunion of the humerus, clavicle or scapula to support a compensable evaluation under Diagnostic Code 5203. 

Even when taking into account the Veteran's complaints of weakness, stiffness, lack of endurance, fatigability, and pain, the Board finds that the Veteran's right shoulder disability prior to February 25, 2010, did not warrant a compensable evaluation.  See 38 C.F.R. §§ 4.40 and 4.45 (2011); see also Johnson, 9 Vet. App. at 10; DeLuca, 8 Vet. App. at 202.  The September 2007 VA examiner specifically noted that pain, weakness, lack of endurance, fatigue, or incoordination did not impact further on the range of motion after repetitive use.  Thus, the Board cannot find that the Veteran demonstrated additional limitation of motion which approximated limitation of motion of arm at shoulder level.  

There is also no evidence of record since February 25, 2010, of ankylosis in the shoulder to support the application of Diagnostic Code 5200, no evidence of a current scapulohumeral dislocation or other humeral abnormality to support the application of Diagnostic Code 5202, and no evidence of dislocation, nonunion or malunion of the humerus, clavicle or scapula to support a compensable evaluation under Diagnostic Code 5203. 

With respect to arm motion, as noted above, a higher evaluation requires limitation of arm motion to midway between side and shoulder level.  Physical examination in February 2010 demonstrated abduction from zero to 90 degrees and flexion from zero to 90 degrees, exactly at shoulder level.    

Even when taking into account the Veteran's complaints of weakness, stiffness, lack of endurance, fatigability, and pain, the Board finds that the Veteran's right shoulder disability since February 25, 2010, did not warrant an evaluation in excess of 20 percent.  See 38 C.F.R. §§ 4.40 and 4.45 (2011); see also Johnson, 9 Vet. App. at 10; DeLuca, 8 Vet. App. at 202.  The February 2010 VA examiner specifically noted that there was pain at the end range for all ranges tested but that there was no change with repetition.  Thus, the Board cannot find that the Veteran demonstrated additional limitation of motion which approximated limitation of motion of arm midway between side and shoulder level.  

There are no other comprehensive medical records which provide evidence which supports a compensable evaluation prior to February 25, 2010 or an evaluation in excess of 20 percent since February 25, 2010, for the Veteran's service-connected right shoulder disability.  

As the preponderance of the evidence is against a compensable evaluation prior to February 25, 2010, and in excess of 20 percent since February 25, 2010, for residuals of traumatic injury to right shoulder with strain, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. 5107(b) (West 2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds no evidence that the Veteran's service-connected migraines, lumbar spine, right shoulder, or left hip presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  

The criteria pertaining to migraines, in the Rating Schedule focus on the severity of headache episodes; the criteria pertaining to lumbar spine disabilities focus on limitation of motion, deformity, and incapacitating episodes; the criteria pertaining to shoulder disabilities focus on limitation of motion and impairment of the humerus, clavical and scapula; and the criteria pertaining to hip disabilities focus on limitation of motion and impairment of the femur.  As discussed above, such symptomatology describes the Veteran's current disability picture.   

Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

Entitlement to service connection for a chronic left knee disability is denied.

Entitlement to service connection for a chronic right ankle disability is denied.

Entitlement to service connection for a chronic costochondritis is granted.

Entitlement to an initial compensable evaluation for migraine headaches is denied.

Entitlement to an initial compensable evaluation prior to January 9, 2008, for orthopedic manifestations of DDD of the lumbar spine is denied.

Entitlement to a 40 percent evaluation, but no higher, for orthopedic manifestations of DDD of the lumbar spine is granted since January 9, 2008, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 40 percent since February 25, 2010, for orthopedic manifestations of degenerative disc disease (DDD) of the lumbar spine is denied.

Entitlement to an initial compensable evaluation prior to February 25, 2010, and in excess of 20 percent since February 25, 2010, for cortical defect of the femoral neck of the left hip, is denied.

Entitlement to an initial compensable evaluation prior to February 25, 2010, and in excess of 20 percent since February 25, 2010, for residuals of traumatic injury to right shoulder with strain, is denied.


REMAND

With respect to the issue of entitlement to service connection for a testicular disability, the Veteran's service medical records indicate that he underwent a vasectomy in October 2004.  In January, March, and April 2005, he presented with complaints of persistent left testicle pain since the vasectomy.  X-rays in May 2005 showed bilateral hydroceles and varicoceles.  An April 2007 ultrasound showed tiny nonspecific bilateral hydroceles, bilateral varicoceles, and a tiny right epididymal head cyst of doubtful clinical significance.  In a May 2007 follow-up appointment, the Veteran complained of bilateral testicular pain.  The provider noted that she explained to the Veteran that the ultrasound was essentially negative, that tiny bilateral hydroceles were not significant (no treatment needed) and the tiny epididymal cyst required no treatment.

With respect to the issue of entitlement to service connection for a right hip disability, the Veteran's service medical records indicate that in February/March 2007, x-rays showed acetabular and femoral dysplasia and coxa valga in the right femoral neck.  It was noted that this may be some type of developmental abnormality or possibly remote trauma.  A medical record dated in mid-March 2007 noted that the developmental dysplasia of the right hip was an incidental finding and that although it might contribute to a slight imbalance, it was thought not to be very contributory to the Veteran's issue of hip pain.  A June 2011 private medical record noted an impression of hip pain due to developmental dysplasia of the right femur.

Congenital or developmental defects are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (West 2002).  To the extent, however, that the Veteran's right hip disorder is a congenital disease, service connection may be granted on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)).  To the extent the Veteran's right hip disorder is a congenital or developmental defect, service connection may still be granted for resultant disability caused by any superimposed disease or injury.

The Board notes that the Veteran reported that he had done 78 parachute jumps during service and that after completing his basic physical training, he was assigned to the infantry where he was intensely involved in marching, running, rucksacking, and taking part in field and airborne operations.   

In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran suffers from testicular and right hip disorders for which service connection can be established.  38 C.F.R. § 3.159(c)(4) (2011).

With respect to the issue of entitlement to a separate compensable evaluation for neurological residuals of the Veteran's lumbar spine DDD, the Veteran has reported that his back pain radiates to his right hip on a constant basis but not to his left hip.  In addition, at the February 2010 VA examination, the examiner noted that physical examination demonstrated lower extremity strength was grade 4+ proximally with hip pain grade 5 distally. 

Radiculopathy of a lower extremity is analogous to mild incomplete paralysis of the sciatic nerve.  The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a higher 40 percent rating; and severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2011). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

In this case, it is not clear whether the pain radiating to the Veteran's right hip is caused by the Veteran's service-connected lumbar spine disability.  As noted above, a developmental condition of the right hip has been diagnosed.  The Board finds that the issue of entitlement to a separate compensable evaluation for neurological manifestations of lumbar spine DDD is inextricably intertwined with the issue of entitlement to service connection for a right hip disability.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together). 
  
 Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his testicular disorders or right hip disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA urology examination to determine the etiology of all current testicular disorders, particularly bilateral hydroceles, bilateral varicoceles, and right epididymal head cyst.  The claims file should be made available to the examiners for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  The examiner should identify all current testicular disorders and state whether any such disorders are acquired or congenital conditions.  If a congenital condition exists, the examiner should state whether it is a disease or defect.  If a congenital defect is present, the examiner should render a medical opinion as to whether the evidence shows that it was at least as likely as not (50 percent or greater probability) subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

If a congenital disease is present, the examiner should render a medical opinion as to whether the evidence shows it was not aggravated (worsened) by the Veteran's military service.  If there was worsening, the examiner should render an opinion as to whether this was due to the natural progress of the disease.

The examiner should state if any other acquired chronic testicular disorder is currently present; and if so, whether it is at least as likely as not that any such current chronic disorder was related to (incurred in or aggravated by) the Veteran's military service.

The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran should also be afforded a VA orthopedic examination to determine the etiology of all current right hip disorders, particularly any acetabular and femoral dysplasia and coxa valga in the right femoral neck, and identify all current neurological manifestations of the Veteran's service-connected lumbar spine DDD.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  The examiner should identify all current right hip disorders and should state whether any such disorders are acquired or congenital conditions.  If a congenital condition exists, the examiner should state whether it is a disease or defect.  If a congenital defect is present, the examiner should render a medical opinion as to whether the evidence shows that it was at least as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.  If a congenital disease is present, the examiner should render a medical opinion as to whether the evidence shows it was not aggravated (worsened) by the Veteran's military service.  If there was worsening, the examiner should render an opinion as to whether this was due to the natural progress of the disease.  The examiner should state if any other acquired chronic right hip disorder is currently present; and if so, whether it is at least as likely as not that any such current chronic disorder was related to (incurred in or aggravated by) the Veteran's military service. 

The examiner should also identify all neurological manifestations of the Veteran's service-connected lumbar spine DDD, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate or severe (with or without marked muscular atrophy).  

The examiner should provide a complete rationale for any opinion provided.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his represenative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


